ON REMAND

PER CURIAM.
Pursuant to the supreme court’s mandate in State v. Melton, 786 So.2d 1168 (Fla.2001), we have reconsidered our opinion in Melton v. State, 746 So.2d 1188 (Fla. 4th DCA 1999), in light of Grant v. State, 770 So.2d 655 (Fla.2000), State v. Cotton, 769 So.2d 345 (Fla.2000), McKnight v. State, 769 So.2d 1039 (Fla.2000), and Ellis v. State, 762 So.2d 912 (Fla.2000). Upon reconsideration, we withdraw our original opinion and remand to the trial court with directions to reinstate the original sentence.
REMANDED WITH DIRECTIONS.
DELL, GUNTHER, and WARNER, JJ., concur.